 NATIONAL ASSOCIATION OF LETTER CARRIERS519National Association of Lelter Carriers, AFL-CIOand United Stales Postal Service. Case 5 CB2121(P)Februarv 5. 1979DECISION AND ORDERBY CHAIRMAN F!N(ii sNI) MM IBI RS Pi \i I I )\NI) TRtI 151)A1 On June 8. 1978. Administrative Law Judge Nanc\M. Sherman issued the attached Decision in this pro-ceeding. Thereafter, both the Respondent and theGeneral Counsel filed exceptions and supportingbriefs.' and the Charging Parts filed cross-exceptionsand an answering brief to the Respondent's excep-tions.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act. as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings. andconclusions of the Administrative Law Judge onl\ tothe extent consistent herewith.The Administrative Law Judge found that the Re-spondent did not violate the National Labor Rela-tions Act, as amended, by unilaterally imposing,without giving the Charging Party notice and an op-portunity to bargain, a rule which excludes letter car-riers from membership in the Respondent Union forso long as such carriers voluntarily choose to work astemporary supervisors. However. the AdministrativeLaw Judge further found that the Respondent vio-lated Section 8(b)( I )(A). 8(b)( 1 )(B). and 8(h)(3) byunilaterally imposing. without giving the ChalrgingParty notice and an opportunity to bargain, a rulewhich withdraws from letter carriers the option toparticipate in the Respondent's health benefits insur-1The Respondent has requested oral rguitcni ]Ilis request i hetch\denied. as the record. the esceptions. and the briefs aidequal\ pcCentl theissues and the piositiions of the particsthe Respoindeni hais iA filed a. nioltin II reopei the reold foI Ihepurpose of admitting .i cop if a.n aigreemcl bet hcleen [tie Respondent andl the (harging Parts in settlement if a c.retiil crl.lllce Ilihe etileilciiiagreement. in hich the (Charging Parit acrecd iith lie Repolldnl II thiletter carriers temporirils detailed to a super'i-sr\ positioi Ill il, Io(hbid on aicant I etter ( arrier crafl dim a-signlmtlets ' tile so deltilled .isin compliance Aith a prior airbitration decsion in siich it i ,is iheld lltlunder the collectlie-hbargining agreement etshCel l the parlies. , tcIipo.ll\supersti,or emploee as noit permlttled I hid 1 i .i h; clrgill tillt l h I h.settlement agreement ails proffered h\ the Respondent sll to Colllrctelcertain argumenti made h the ( hargig Prts iand the (; iilenci (I ounil ntheir briefs It Ihe Board. Sitc c hare ch .se ell ntot rei ii MlLI Iuhall-menis in our decision herein. lid inlsitmluh is he uIrhlir.itritlln dlcision Upollwhich the proffered settlement aIreeielttl is h.uaed is alread\ .piarl I1 iterecord, the motion Is hereh denied240 NLRB No. 68ance plan for so long as such carriers voluntarilychoose to work as temporary supervisors. The Gener-al Counsel and the Charging Party have excepted tothe Administrative Law Judge's finding that the Re-spondent's rule excluding letter carriers from mem-bership while serving as temporary supervisors didnot violate the Act. The Respondent has excepted tothe Administrative Law Judge's finding that its rulewithdrawing from letter carriers the option of partici-palting in the Respondent's health benefits insuranceplan while serving as temporary supervisors did vio-late the Act. We find no merit in the exceptions ofthe General Counsel and the Charging Party. How-ever. we find merit in the Respondent's exceptions tothe Administrative Law Judge's finding that the Re-spondent violated Section 8(b)(I)(A). 8(b)(1)(B). and8(hb)(3) of the Act, for the reasons discussed below.The Respondent. National Association of LetterCarriers. AFL-CIO (hereinafter Respondent orNALC) represents the city letter carriers employedbh the Charging Party. United States Postal Service(hereinafter referred to as Postal Service). in a unit ofall carriers, excluding, among others, all managerialand supervisory personnel. At the time of the hear-ing, the NALC and the Postal Service were parties toa multiunion collective-bargaining agreement effec-tive between July 21. 1975 and July 20, 1978.The instant dispute arose out of the PostalService's use of temporary supervisors. It has beenthe established practice of the parties that, when tem-porary supervisors are needed, the Postal Service re-quests rank-and-file letter carriers to fill such posi-tions under a "204(b) detail." If a 204(b) detail is tohe of short duration, the Postal Service usuallk re-quests a letter carrier in the immediate area to fill it.Flowever. for details of longer duration, the PostalService utilizes a register consisting of letter carrierswho have indicated an interest in becoming supervis-ors. Prior to February 1977. the register consisted ofthe names of letter carriers who had qualified forsupervisors jobs by means of a competitive examina-tion. hereafter, the register consisted of the namesof letter carriers who had filled out a resume andpassed a course given by the Postal Service.The record is clear that temporary supervisorshave the same authority as permanent supervisorsand can discipline employees and adjust grievanceson behalf of the Postal Service. The record is alsoclear that the Postal Service never forces a letter car-rier to accept a 204(b) detail against his or her will.and it never imposes a penalty on a letter carrier whodeclines to accept such a detail.Thile following provision is the onlN one in the1975 78 collective-bargaining agreement dealing spe-cificallN with temporary supervisors: 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe duty assignment of a full-time carrier de-tailed to a supervisory position in excess of 6months shall be declared vacant and shall heposted for bid in accordance with this Article.Upon return to the craft. the carrier will becomean unassigned regular. A letter carrier tempo-rarily detailed to a supervisory position will notbe returned to the craft solely to circumvent theprovisions of this paragraph.'However, during negotiations which led up to the1975 78 agreement, the Respondent proposed thefollowing clause, which was not incorporated into thefinal agreement:Any employee who is employed as a temporarysupervisor or acting temporary supervisor. it-cluding but not limited to employees in trainingin such positions, or any employee employed asa supervisor, when so employed, is excludedfrom the bargaining units covered by this agree-ment.No bargaining unit employee may be requiredto accept work as a supervisor or temporary sup-ervisor or acting temporar\ supervisor.In August 1976. the Respondent held a conventionof its members during which a number of changeswere made in the membership eligibility provisionsof the NALC constitution. Prior to 1976. the NALC('constitution provided for several types of member-ship. "Regular" members included all nonsuperviso-ry employees in the Postal Service as well as retireeswho were regular members at the time of their retire-ment. "Associate" members included former regularmembers of the NALC(' who left the Postal Service orwere promoted to supervisory status, but their mem-bership was only for the purpose of participating inthe NALC health benefits plaln. Tlhus, an associatemember had no voice in the affairs of the NAIC.except as to matters pertaining to the ick benefits.Art 41. sec. I, p. 2.lhe NAI.(' operate a h ilth hcnclit, isrlicc pi ul xII I 1..l ' lSer l ice emploeccs hiae the orplion if participlilin if. hut il \ ll I iif ithc ;iNAI( niebhers. )f N\.I( 's 225.XX) membenihrs. a.1hmt 1820.(}il .rc .Ia,.iccnplo, ees in Ihe letcr arriers' harillllli2 u nll t 11d ath 11tt J3{til l (HiiIIding .111 unrldll scd nurllher oI retiree,,) p.rticip te ii litC \Al ( hclht i h1 i-efii, plan. Ihe plan is ;adnlnl-lered in the till lel IC N Al ( s', pIcl,dent director. and assllant directl r I the healtih hcncis .ill h.o, id oftrustees All If hcxc indiduls rc elecled hi Ih N \1 ( InlllheClllsi ()IIthe lcal level the plan is dnilnistered h Ieli i A h ill Ian ch hclil heItnetIsrcprscnilalt. c uh, it cIlected hi Iltelllhles or tie bhi cll l Ilhcers re subjelit ti rcillro.al lioi ofitce Il othter pi ltic l 1I 1ccl Ct osdu I or kilatlol ofi thi, cotliiitillon" hb icLtIs of 1 pi s10 stii p "1es1Cdh' the NAI( ctinslitutlioni .I)IsussliIn oi[ thie plltl is pll ot echi l bi.lltlsIllretic' ICgulifr irdeir f llhlsi .lie dlrector and tile .'.ll 1isi .,rI L ,hi,rf health benefits "rite .onie-pagc Tcpil fr cich issuc o ti le 'oi/ Rs,'.Prl I le Posld Ser'.ice onitribttes 75 percent to the l(sl I1 the hcltl hheiefits pliln, I lhe plan itself Is rstie o, 52 rt iICra ed h11lili lsltlil. C p1 ,gr'am. appro'uscd h, the ( il Sllic ( niliil stlfl flr clptIo\ cc iof (le I cr;ll (o,clienlct and Ih Pal Se ic.health benefits, and life insurance plans, as well as toany proposition involving increases in dues for asso-ciate members. In addition, an associate member wasnot eligible to serve in an NALC office, or as a dele-gate to a convention. Finally a regular member whoaccepted a temporary or permanent supervisory posi-tion was deemed ineligible for election to any NALCoffice for I ear, and he was required to vacate anyNAI(' office he held at the time of his elevation to asupervisor? status.Pursuant to a vote of the delegates at the August1976 convention, the membership eligibility provi-sions were amended to read as follows:as of January 1,. 1977. any regular memberof the NAL.(' who is temporarily or permanentlypromoted to a supervisory position within thePostal Service. or any member voluntarily termi-nating his employment with the Postal Service.will not be eligible to continue their mem-hership in the NALC.Thus. the effect of the amendment was to abolishthe associate membership classification as of Januar:1. 1977, although those who were associate membersprior to Januars 1, 1977. could remain associatemembers for the purpose of participating in theNAL.( health benefits plan.4In addition, in an interpretation given the constitu-tional amendment in an NALC bulletin dated Sep-tember 17. 1976. and in an article in the November1976 issue of the Postal Record, it was stated thatan, member accepting a supervisory position of anyduration after JaInuarv 1, 1977. was no longer eligibleto participate in the NAL(' health benefits plan.5Following the filing of charges by the Postal Ser-vice in the instant case, the Respondent issued a bul-letin on )ecember 6. 1976. announcing that theamendmient regarding the membership eligibility ofsupervisors would be inoperative until a final deci-sion was rendered by the National Labor RelationsBoard. Ilowever. the bulletin also stated that in thee cnlt the final decision supports the legality of thei idi .liudl i. lI iter o pro .ideC lit r rlollpo,,tia Federal e c plIcc, sitlhthe opi .1 .lipari iIlIre 11 h N AI ( health berefis plail, he cI.\CI -Illl dl sCpi ld , eplaie 1ilde pICrtlrlll n lip-stlal I cderal crplioc tinhee,nic (lie cqir.U\tIcIll of IsI- Lc rilc in hers.Ih.11 e CtiilurCilici f tihel lIlet .diileldllicl Iais l cfl ,I I locail hbr.anth ,Ifil-ii.ln .h, ,ec i, ,nol\ the R esp ideiit's headqua.rr that the eriplorree'sr I,2ihClIIl l hould hcb tCrlllrl.icd I lie crpl. e sotuld theII he ierl 31dl\ 1 ,o CIeI .1 II l I Ic.lltil Isii.i ca rrier 1 he e. iarricr ., Irequireclh\ ( l Set- ic ( ioilru lllIn .II le .tlltIlls s, II cct'p l IlC enipl,\c ind tirplou ,di ' i inilitiiil of henlefits ,o Ilaii there u.sild he lu 1ss t thle crnpl r -cc I ie eIIpls.rxec s a, alo, eligible t) ipplN for re:ldrltsiorn t, thie I tion,.sIcl lie ca Cd ersll i, telnporar.r stiperisir lios.vter. t lc.asl ole,cal hi.nill Illi Artlllo.illo .I is. i l ClrCs il le l CIa nllll IrC )ilee i rllTlerIl erIllehl , JI11 .I1)1l\ [fr r.rlrtlliNm ll t .l outuJl itle i Ii, eidcll e Ir tlielteC"Id I' ItllI. tIC Il it he e11 llAt.ie'llCetl cCC s riuld ippl}\ I1 l, erriplr,,cc,.1it, ,.'. ul, ,Ied tn11 nllheir h cr l Pr ec 1t'1C he hd serscd a, a tcIllposrIr,'UpC IS 1 NATIONAL ASSOCIATION OF LETTER CARRIERS521amendment, implementation would be retroactive toJanuary I1 1977. In the May 1977 issue of the PostalRecord, the Respondent clarified its December 1976announcement regarding retroactive application ofthe rule by stating that a retroactive termination ofmembership would not result in a retroactive loss ofhealth benefit coverage.The record further reveals that, followine the an-nouncement of the constitutional amendment re-garding temporary supervisors, a number of lettercarriers who had previously served as temporary sup-ervisors refused to accept such positions after Janu-ary i. 1977. because they did not want to lose theirNALC health benefits. In addition, several postmas-ters testified that they experienced difficulty in fillingtemporary supervisors positions because letter car-riers were unwilling to give up their NAL(' healthbenefits.The Administrative Law Judge found that the Re-spondent. by amending its constitution in the man-ner described above, violated Section 8(b)( )(A).8(b)( I )(B). and 8(b)(3) of the Act because the amend-ment had the effect of withdrawing from letter car-riers the option of participating in the NALC healthbenefits insurance plan for so long as they) volun-tarily chose to serve as temporary supervisors. andthe amendment was enacted without giving thePostal Service notice and an opportunity to bargain.However, the Administrative l.aw Judge furtherfound that the Respondent did not violate the Act tothe extent that its constitutional amendment exclud-ed letter carriers from nicmber.hip in the NAL(' forso long as they voluntarily chose to work as tempo-rar5supervisors. Thus, the Administrative L.awJudge's Decision in essence finds that the Respon-dent was forbidden bh Section 8(b)( I )(A) 8(b)( I (B),and 8(b)(3) of the Act from eliminating the associatemembership classification from its constitution. I'osupport her findings and conclusions, the Adminis-trative Law Judge relied upon the Board's decision inBrotherhoodl of Painter. Decorators and Pplc'rhangerl,'of America. A F-L-('IO. Disrici (oluncil ,No. 9 of NtewYork ('it ($ Hest aIe Paintingl and Decorating (Cop'.).Contrary to the Administrative Law Judge. wefind that our decision in If;'c. ,gale Paitling,. svpra,.does not require that an) violation be found in theinstant case. That case dealt with a resolution adopt-ed b a union requiring that no member employed incity housing repaint work should paint more than 10rooms per week. Prior to the adoption of the uionresolution, the average number of rooms painted per6' 18( NI RR 4h4 (197()) ( Ilil-\elihcr .lnilC dI cIlihil) card id,nom ./'* /.r I ( 'U / / X, i It t //'d %t I'I 1A 411,d lradc,. 41 1 /O C I R H 4'1 [ 2d 783 2d ( r I7 1) ,t'deied 406 t S 130 (1'2week per employee was 11.5, but the collective-bar-gaining agreement contained no provisions regardingproduction quotas or ceilings. Employees were paidon a salary basis for a 35-hour workweek pursuant tothe collective-bargaining agreement. During subse-quent negotiations for a new collective-bargainingagreement, both parties proposed language regardingproduction ceilings, but no agreement on that matterwas reached. Following the signing of a new collec-tive-bargaining agreement, the union enforced itsresolution through threats of fines. The Board judgedthe union's conduct under Section 8(b)(3) and. thus.the key issue was whether the union rule unilaterallychanged a term or condition of employment of unionmembers without the acquiescence of the employer.Since the record revealed that the union rule didcause a reduction in the average number of roomspainted per week per man. and, further, that mem-bers were actuall stopping work after completing 10rooms even though they had worked less than the fullworkweek. the Board found that the union rule ef-fected changes in wages paid to employees and in theworkveek which were neither sanctioned b the con-tract nor accepted by the employer. The Board rea-soned that "the Union. by its action after the neywagreeiment was executed thus sought to secure with-out bargaining what it had failed to achieve in bar-gaini ilg. In the instant case. however, there is no evidencethat the Respondent's constitutional amendment uni-latera-;ll changed an\ term or condition of emplo\-ment. he collectie-bargaining agreement permittedthe Postal Service to utilize letter carriers as tempo-rary supervisors, but it was completelxsilent as towhether such carriers could maintain their NALCmembership or NALC health benefits while servingas ternporarN supervisors.8Thus, it was only becauseof an NALC rule setting out the various qualifica-tions for membership that letter carriers were permit-ted to retain their NALC membership while servingas temporart or permanent supervisors. When theNAL(' changed its membership rule, it changed noterm or condition of employment, as the Postal Ser-vice is still permitted under the collective-bargainingagreemnent to utilize letter carriers as temporary sup-er isors. In addition. those letter carriers who chooseto serve as temporary supervisors are not deprived ofan, benefit pro ided by the collective-bargainingagreement. because it is only coverage b an ap-pro ed health plan which is required b the contract.and not coverage b the N'A .C healtl plan. The onlybargained-for contract right which all Postal Serviceh/ .')((,1·hic.c .1II .,ihlllil lo 11r h, .lit 1 c. II e * h.lrlill.11dCII1C i ItI I IC [ .rlt l F ct i fil .I Ic lllrp.Prx r lpcrIior, aire ot) perilitcdhi 11q o, 1v.f .llllltl t11111 Itt  522DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees have with regard to health benefits is thatthe Postal Service is required to make a flat rate con-tribution, at the level prescribed by the contract, tothe cost of ant health benefit plan which te emplos-ee. at his personal option. selects.'Since the Respondent's amendment does not alterthe Postal Service's right to utilize letter carriers astemporary supervisors nor the amount of the contri-bution the Postal Service must make to eachemployee's health benefit coverage, and inasmuch asindividual employees will continue to receive unin-terrupted health benefit coverage, it is clear that theamendment effected no unilateral change in termsand conditions of employment in violation of Section8(b)(3) of the Act. Thus, unlike the situation in i4 -gate Painting, this is not a case in which the Respon-dent has "sought to secure without bargaining whatit had failed to achieve in bargaining." 10Pursuant t a memrandunl if unldcr,landiln cnlaillc d nl III the 197 78collective-bargaining agremecnt the Pox aI Serice', conlrih h ollln cil It75 percent off the aerage of he high op on prr iua cost of ri cl lcdplans specified in the agreemen .[ hus. the Postal Scr mcc', ccl oI tonlli ,l-Iln is the same regardless f he health plan c hoell b til cn ploc cem As noted above, during the negotiatins , hich led o the 1975 7 cIollective-hbarganlng agreement. the part es did enLg i ge I ,,tim hIIIIIIniahou I [he Postal Service's ue of Iernporar? and per lllcll IiprC T\ilx Ih II nion proposed a twi-part pro, iiin lsttin that aI Clp;o\ec O I d liil herequired t ser e as a leporarS or permanen t uper i or ;and Ilia. I h l iserving s a lempolar , or permanent xUiper or. all clploec o u iuld bcexcluded from the bargaining unit I he record i, clear t hai ithe I'ostl Sil-vice tteCer requires an emplioee to ser ax i Ic nlprarr or perlllll l l l .i -visr. he record i,. also clear that the coilectlie-huargailnlii igrct areelcl cx-c ildes permanent supersior, rom he bargaining ulil Iand. in addilion.that the Postal Service has repea tedlbtakecn the pistoil( l that ICIIpolal\supervisors are not part of he bargaining unit hus. the NAI ( , propo-al was m erelN an attempt to codi , hat were alrteadc Ihe IIloillari\ Pl [-ices of he Potal Serice inl rcgard Io Icinlplialr i and pcrilc xlll Ilpc[ i-ors. Nevertheless. Ihe Postal Ser, ice cxcicixedi ti iught Io I clCCl hc \AI(propoxal and. thus. no change xas nia.de I te llCcl\c-baIgIll/In I"I'CC-ment regarding temporar or pcrnlaenlctl uprsx orx ltouclt. tIc (rule which was enacted at the Auguit 1976 (tincellUiol nicickl ciudcdtemprarI and permanlent superlsor Ir oni iliullut'ihlt/ iiT Ihc \1 AI(which is complete distllict and sep.laralt from excluding tellporall xupc l-visors from the hitiiltnii allIlW e lso notle tha the Board's Idecsioni il ( i l tlmliHIi II *J/ I A .4etriua 4t .( 10. .-al J/ 7) (Ri/itl usir 1l.I/il.,m ('.ii .at,,,ii. 194NRB 872 I 1972). does not support a findin oiii an 1 b131 .h3) alitll i tiliinstant case. as argued h Ihc (icencral ( 1l cl Itail caic. ii e Bllifoiund a viollion oI Sec 8(bi)13 of the Act hecre a unil adopied dnienforced a ruleprllihiitin unit emplo! ees from ai cceptin tenpolar i IIpc -visor, assignments. he Bard fund that tile UllLtl haId Uliiiitci.llchanged the lerms of the co llecle-h; rgailining agreelenii hbcaxc ll c ipall i-ties had bargained about the use of unit enploeeccs acI lr;ll! r: Ilpex i,i,and had reached an agreemenl i coltnuac he eliplor', x'"I" p l;ticclhe Board rationale. ho. eer. partlail dni ished I i P l m ,/ibecause. in wcivtulu Plllliiu. the paric had ar.iliecd hut hiad l.ilcud oreach agreement On prduction quoltas I htli, in finding ia ltollUil OI SCt8(b)(31 in Wu-iigafle Patiing. the Board found tilh.t cruiit /ic lClix o ti ccollective-hargaining agreemenl had been unlll tcrall, diled h hletinion's production quiota In findin a lulatliuon ol Sec 8h)l I3) R0ll /,i7lelphumle. the Board found that anll atual Igrecilenllt rcgarding tile use ottempiorarx supervisors had heeu uilaer.alix ltered h thIe uill I11' h;at 1IIaccepting lemporar! superximsor ;asiglnirlt In te I1ti;11Il cisC. the pall-lies had not bargained ahbout ltnor realched ln a;lre nllclenl s Ic) 'llthciher I1IIIl-porarx supervisors could realit Itheir NAI.( nlciinberhip or llcir lightI Toparticipate in the N 1.( health henlitx Inilr.linte pla;in. II dduitni. II1CNAL(' amendment did not unialteralk idlcr ails Olti , r ii Oi CillI. oin i IIt is further alleged that the Respondent's amend-ment violates Section 8(b)( I )(A) and (B) of the Act.T'he Administrative Law Judge found a violation ofthose sections because "the threat of exclusion fromthe {healthl plan had the natural tendency to deterletter carriers from accepting 204(b) details, andthere is affirmative evidence that some letter carriersin fact refused 204(b) details fro this reason .... We agree with the Administrative Law Judge's factu-al finding that the NALC amendment deterred someletter carriers from accepting 204(b) details. We alsofind that the amendment actually made it more diffi-cult for the Postal Service to fill 204(b) details. How-ever, contrary to the Administrative Law Judge, wefind that the Respondent's amendment to its consti-tution did not violate either Section 8(b)(I)(A) or8(b)( I )(B) of the Act, for the reasons discussed be-Section 8(b)(I)(A) makes it "an unfair labor prac-tice for a labor organization or its agents ...to re-strain or coerce ...employees in the exercise of therights guaranteed in Section 7 ... .. The proviso tothat Section, however, guarantees the "right of a la-bor organization to prescribe its own rules with re-spect to the acquisition or retention of membershiptherein." The Supreme Court in N.L.R.B. v. Allis-(lnuerl-s Malnufacturing C('.." in interpreting Section8(b)( I )(A) and its proviso, held that "Congress didnot propose any limitations with respect to the inter-nal affairs of unions, aside from barring enforcementof a union's internal regulations to affect a member'semployment status." Thus, although it is unlawful fora union to cause an employer to discharge or disci-pline an emp/lo'vee for violating a union rule (exceptfor the failure of an employee to meet his or herfinancial obligations under a lawful union-securita reenment) , it is lawful to subject an employee to/tin/in discipline as a anion member for violating aunion rule. However. as noted by the Supreme Courtin Scofie/hl/ v. N.L.R.B.12there are certain circum-stances under which a union rule which does not af-fect a union member's employment status may stillviolate Section 8(b)( I )(A), such as where a union rulerequires a member to exhaust internal union proce-dures before filing an unfair practice charge with theBoard. Thus, the Court in Sofiel(l (at 430) analyzedthe application of Section 8(b)(1) in the followingmanner:..§8(b)( I) leaves a union free to enforce aproperly adopted rule which reflects a legitimatetilce act llc- t u .lcbi ri Igiccrenit .al ld d ill t did li prohibit NA I.(' ltcnl-hels iioill iccpillc posilitions tlen porarr xapeilisoirs Tus. under tIhetil clt i ci lc(~t t Pt'lt nl /'tilm, r it Ri ihi2 l 'lel, Iclli.ti. t ix clear hat theRcepondiclIt ias ino t iuiolaled Sec 81h)1) f tile Act188 1 S 175. 195 1967lIt-4 S5 423. 429 430 11 9119t -- NATIONAL ASSOCIATION OF LETTER CARRIERS523union interest, impairs no policy Congress hasimbedded in the labor laws. and is reasonablyenforced against union members who are free toleave the Union and escape the rule. .. The union rule in Sctofield dealt with a unionmember's right to earn additional wages beyond the"ceiling" rate set by the parties during collective-har-gaining negotiations. The rule permitted a uniolmember to produce as much as he liked on a piece-work basis each day. but the member was restrictedfrom drawing pay up to the ceiling rate. The addi-tional wages due for work performed over the ceilingrate was "banked" by the employer and paid to theemployees on days when the employee failed to meetthe piecework ceiling because of machinery break-down. However, if the unionn member demanded tobe paid for all work he performed beyond the piece-work ceiling, the employer complied with his request,but the member was then subject to a union fine andin some cases expulsion. Thus, the Supreme Court. inapplying its rationale, noted that the enforcement ofthe union rule, although purely an internal unionmatter, "has and was intended to have an impactbeyond the confines of the union organization. But...it does not follow from this that the enforcementof the rule violates §8(b)( I)(A). unless some impair-ment of a statutory labor policy can be sown." 14The Court then found that the union rule did notimpede the statutory policy of collective bargainingbecause the union had always stood ready to bargainover the piecework ceilings, and the employer hadrepeatedly sought an agreement eliminating the ceil-ings. Therefore. the Court reasoned that the em-ployer should not be permitted a "better bargainthan he has been able to strike at the bargaining ta-ble." 15 Nor did the union rule violate the collective-bargaining agreement, as the contract "leaves in thehands of the employee the option of taking full ad-vantage of his allowances. performing only as an av-erage worker and not reaching even the ceilingrate." 6 Finally, the Court rejected the argumentthat, inasmuch as the union had failed successfully tobargain for a mandatory. contractually imposed ceil-ing covering all employees in the bargaining unit, itcould not impose one only on its members through aunion rule. The Court concluded as follows:That the choice to remain a member results indifferences between union members and otheremployees raises no serious issue under X8(b)(2)and §8(a)(3) of the Act. because the union hasId ,at 430i hi 1 412' Id at 433M Idnot induced the employer to discriminateagainst the member but has merely forbiddenthe member to take advantage of benefits whichthe employer stands willing to confer. Those sec-tions are not aimed at completely internal uniondiscipline of union members. even though thediscipline may result in the member's refusal toaccept work offered by the employer. Alli.s-Chal-mrews makes this quite clear.'In our view, the legality under Section 8(b)( I)(A)of the Act of the Respondent's conduct in the instantcase is mandated by the criteria enunciated by theSupreme Court in Scofield. The NALC rule in thiscase was enacted pursuant to a constitutional amend-ment. and there is no evidence that it is not a "prop-erly adopted rule." In addition, the rule reflects the'legitimate union interest" of protecting itself frommembers whose loyalties are clearly not bound to theNALC, since an NALC member who accepts a posi-tion as a temporary supervisor clearly aligns himselfwith the interests of management. Further, sincecompulsory union membership is not permitted foremployees of the United States Postal Service, anemployee is free to leave the NALC at any: time andto seek health benefits coverage by a plan other thanthat offered by the NALC so that, if and when theemployee decides to accept a temporary supervisoryposition, he will not be inconvenienced by the neces-sity to change health plans. Finally, and of most im-portance, we can perceive no policy in the labor lawswhich is impaired by the NALC rule. For, as foundabove. the Respondent was under no obligation tobargain with the Postal Service concerning the imple-mentation of the rule. In addition. the rule did notviolate the collective-bargaining agreement betweenthe parties. because a letter carrier is still permittedto accept a position as an temporary supervisor and.while serving as a temporary supervisor. is not de-prived of any contractual benefits.'8Neither does theNALC rule pose a danger of inducing employer dis-crimination against NALC members, inasmuch asthe Respondent has merely restricted a letter carrier'sI d al 4s 4361In .ridliln, .C nolte ilal ihe Rcppndent', rule doc 11,11 Ioil .11110reftc l 11lJ ,I lll ..lll h..lll hc , 1 l lpor.lrr .npCII'CI' (0Iit¢ J1¢ hc -rile, ., lcnollrpl.lr' ptlpl li. Ixn h1ni ] ntIiplo l "cniploincc" [ lth rhci1lll. ll 'f Scc 2S I 3) o tile .I I huIu. the Rpondllcilll' riule '1ll 111 n 1, ntt.'xlriltll oI l c lCI plOJmec'x I-n -i tolniOI n f Set S (b}( i }(A). tih111,h -in 11'Ipp '. lic , r d ,' ' t lln, ld\u 111 Poi't1.III. m S1 e In r h I )X.) I1.l lll., lc I .i iIprlcxn 1 h i il1 d a ll N i, t I lller l .,} Illh .. JI]e , 1t..t IClC, .t l,10l IIct I ,'. ti I I. I ' itic r til .1 ii ldn .;iUln t ll rli t' ItCir f i ll it'lciICfl x %%ho ~ .JLo-c [1 cr. .1 -l lo. ,,uIrt I ,,or s v al h e dlI~.l lIllr. l l,tlk[I k.lldtltl 1 ilL .Llllt'l.ldl)tllJ [0 hIc LOI1~,IIIII 1tr· tClJ rTClll.gt' Ill CIhgl-hili l I iih .tlllcr, i.) n inhllh crtlllp ill th N \[ ( \(.cr lllll Il ItC I'II.ml l ,t .J.tllnc R.idcnltn hc..ICr Irnier prIInicir n l I1h C NI ( linc AI[ cnri1 .'L i hn nC IlIllIIJllC 'IIlcd h J1l ljI. l tilc t..AJ bf,111hr. fI r .i .,i a"il .. ltCillu. <Mal" [ 1 , til' XI (t \ inll ica.dq amrtcr .mid il mninh',IIl]l n 01i -.,lllCr v-,,Oui tCn i t ',i If li Iichli h, ¢ dic i, quil l lnc'nhliCd 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDability to take advantage of a benefit which thePostal Service stands willing to confer, and the PostalService has never disciplined or otherwise penalizedan employee for refusing a position as a temporaryor permanent supervisor. Therefore, since the provisoto Section 8(b)(1)(A) of the Act permits a union toprescribe rules "with respect to the acquisition or re-tention of membership," the Respondent's rule elimi-nating the associate membership classification fromthe NALC constitution does not restrain or coerceemployees in violation of Section 8(b)(l)(A) of theAct.Section 8(b)(l)(B) of the Act makes it an unfairlabor practice for a labor organization "to restrain orcoerce ... an employer in the selection of his repre-sentatives for the purposes of collective bargaining orthe adjustment of grievances." For many years, thatsection was enforced only in cases of direct pressureby a union upon an employer, such as where theunion picketed for the removal of an employer's in-dustrial relations consultant, or where the union at-tempted to force an employer to join or resign from amultiemployer association. However, beginning withthe Board's decision in San Francisco-OakandMailers' Union No. 18, International TpographicalUnion (Northwest Publications, Inc.),'9indirect pres-sure by a union, through disciplinary action against asupervisor-member for assigning work in violation ofthe collective-bargaining agreement, was recognizedas a violation of Section 8(b)(1)(B). However, the Su-preme Court, in Florida Power & Light Co. v. Interna-tional Brotherhood of Electrical Workers, Local 641,2°0limited the Board's application of the indirect-pres-sure test. In that case, the Court found no violationof Section 8(b)(l)(B) where a union fined a supervis-or-member for crossing the union's picket line in or-der to perform the struck work of unit employees.The Court interpreted that section very narrowly.reasoning that:Nowhere in the legislative history is there tobe found any implication that Congress soughtto extend protection to the employer from unionrestraint or coercion when engaged in any activ-ity other than the selection of its representativesfor the purposes of collective-bargaining andgrievance adjustment. The conclusion is thusinescapable that a union's discipline of one of itsmembers who is a supervisory employee canconstitute a violation of §8(b)(1)(B) only whenthat discipline may adversely affect thesupervisor's conduct in performing the duties of,and acting in his capacity as, grievance adjuster' 172 NLRB 2173 (1968)-417 U.S. 790 (1974).or collective bargainer on behalf of the em-ployer.2Since the union disciplined the supervisor-memberfor performing rank-and-file work, the supervisor'sconduct was unrelated to the normal supervisory du-ties such as grievance adjustment and collective bar-gaining and, thus, the Supreme Court held that therewas no restraint or coercion on the employer withinthe meaning of Section 8(b)(1)(B) of the Act.In Graphic Arts International Union, AFL-CIO(The Tribune Company),22the Board applied both thedirect and indirect pressure tests under circumstanc-es strikingly similar to those present in the instantcase. There, the union constitution permitted a limit-ed refund of pension contributions to employees whoresigned from the union when they ceased to be em-ployees in an industry within the jurisdiction of theunion. Following the Supreme Court's decision inFlorida Power & Light, the employer ordered its sup-ervisors who were also members of the union to re-sign their memberships, or else be demoted to per-form rank-and-file work. When the supervisorscomplied with the employer's order by resigningfrom the union, the union refused to refund theirpension contributions because they had not ceased tobe employed in the industry. Thus, as in the directpressure cases, "the theory involves a claim that theunion rule under consideration ...may result in apossible diminution of the range of supervisors avail-able to the employer, and hence is a literal restrainton the employer's ability freely to select the supervis-ors he wishes to represent him for grievance adjust-ment and bargaining purposes." 23 Also, as in the in-direct pressure cases, "the present alleged restraint isimposed not directly against the employer, but ratheragainst the supervisor." 24 although the consequenceof the restraint only affects the choice of who will bea supervisor rather than the attitudes held by a super-visor. The General Counsel contended that theunion's rule, as enforced, restrained the employer inthe selection of its representatives, because "a unionmember under these circumstances would lose valu-able accrued monetary benefits if he opted to be-come or remain a supervisor." 25 The Board rejectedthis contention, finding that the rule denying a re-fund "visits such a remote and conditional loss on asupervisor who leaves the Union as to be realisticallyincapable of characterization as a restraining influ-ence in his decision whether to resign from theUnion." 26 Of equal importance, the Board noted thati /d at 804-805.226 NRB 379 (197)-/i at 38() 381-1i1 Ai 38 1' Ibid." Ibid NATIONAL ASSOCIATION OF LETTER CARRIERS525there was no union action related to any supervisoryactivity and thus, "the union policy here has evenless of a tendency to influence them in performingtheir 8(b)(1)(B) responsibilities [than the policy inFlorida Power & Light], in view of the severance oftheir relationship with the Union." 27The instant case similarly presents aspects of boththe direct and indirect pressure cases. The Respon-dent's rule places direct pressure upon the Postal Ser-vice to the extent that the pool of letter carriers avail-able to serve as temporary supervisors is diminished.The rule also places indirect pressure on the PostalService by depriving temporary supervisors of theright to participate in the NALC health plan. How-ever, we conclude that neither of these pressurescaused a sufficent restraint on the Postal Service toconstitute a violation of Section 8(b)( 1)(B) of the Act.The fact that the Postal Service may have fewer lettercarriers who are willing to serve as temporary super-visors as a result of the NALC amendment in no wayaffects the Postal Service's selection of which lettercarrier will serve as a temporary supervisor. Themethod for selecting temporary supervisors remainscompletely within the control of the Postal Service.The decision to place one's name of the list of em-ployees who are willing to serve as temporary super-visors remains completely within the power of eachindividual letter carrier, and the decision to rate anemployee as eligible to serve as a temporary supervis-or remains completely within the power of the PostalService. The final decision to appoint an employee asa temporary supervisor, and the final decision to ac-cept such an appointment, remains solely within thepower of the Postal Service and the employee, re-spectively. Nothing that the Respondent has donecan influence this selection procedure.28Of crucialimportance, however, is the fact that the Respon-dent's rule has the effect of severing the relationshipbetween a temporary supervisor and the NALC. If atemporary supervisor is no longer a member of theNALC, it is impossible to discipline or penalize himor her for actions which he or she may take whileserving as a supervisor. Thus. the possibility that theRespondent will be able to influence temporary sup-ervisors in performing their 8(b)( I )(B) responsibilitiesis almost negligible. Under these circumstances. it isclear that the Respondent has not violated Section8(b)(1)(B) of the Act.29Therefore, we find that the Respondent's amend-ment to its constitution denying union membership,and all benefits incidental thereto, to unit memberswho voluntarily choose to serve as temporary super-visors did not violate Section 8(b)( )(A). 8(b)( I)(B).or 8(b)(3) of the Act. Accordingly, we shall dismissthe complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is. dismissed in its entirety.Id at 382.hus. the Instant case is clearls distingulshable from Srten (Counwci1-6. Ieroilm/ Brtrrhossd tf Elecrrwal 1'orA crs. .A fL ('10. (CLC. el at,i, tnhlnd Th,,rhnc ; rpian). 236 NLRB 1209 (1978). and (lnmuniI-ilIt Af Hn , I n( e 4ira8,. lIIIl 122? \(e 1orA ' Telephone (tmpani .226NLRB 97 (1976). ,here he Board found that the union in each case io-laled Sec 8(h )(A). 8(h)( I )(B). and 8(h){32) h promulgating and enforcinga rule u hch. cntrar Ito the collective-hargaining agreement and the prac-tice if he parties. prohthited its members from accepting posilions as tempo-rart super. ,ors' See llso 4ke wrt('n Rroazdamlung (;onrptame. In. X frae'r3 (Guild I4,,itilaa Icit. In, , 98 (t 2423(1978). xhere the supreme Court affirmedhe Boa rd ', interpretatlion of Fiortida Per & I.L9htDECISIONSTATEMENT OF THE CASENANCY M SHERMAN. Administrative Law Judge: Thiscase was heard in Washington, D.C., on August 29 and 30,1977, pursuant to a charge filed on November 19, 1976,and amended on December 14, 1976, and a complaint is-sued on April 8, 1977, and amended on June 15. 1977. Theissue presented is whether Respondent National Associa-tion of Letter Carriers, AFL-CIO (the Union or NALC)violated the Postal Reorganization Act (the PRA), andSection 8(b)(I)(A)(B), and (3) of the National Labor Rela-tions Act, as amended (the NLRA). by adopting anamendment to the NALC constitution under which letter-carrier members who voluntarily accepted and worked intemporary supervisory positions would not be eligible, solong as they occupied such positions, to continue theirmembership in the NALC or participate in the NALChealth benefits insurance plan.Upon the entire record, including my observation of thewitnesses, and after due consideration of the brief and re-ply brief filed by Respondent, the brief filed by the Charg-ing Party (the Postal Service), and the brief filed by counselfor the General Counsel (the General Counsel). I herebymake the following:FINDINGS OF FACTI J RISDICTIONAt all times material, the Board has had jurisdiction overthis matter by virtue of Section 1209 of the PRA. TheUnion is a labor organization within the meaning of theNLRA.m I he unopposed motion of ctunsel for the General (ounel to amnend heIran srlplt in certain respecls s hereh grantedBs order dated October 28. 1977. I received certiln hlu,.s of Respon-dent' I'alo uro Branch No. 1t37 a ( P Exh I In so designating thisexhihit. I oierlooked the fact thait another idocument had alreads been re-cetlcd i ( I' tIxh I Ihe hllu,, aire herehs redesirnated as ( P Eh. 4 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDII IHE A.IE(lEI) UNFAIR IABO)R PRAtI I(ESA. BackgroundThe NALC has represented the Postal Service's city let-ter carriers for a number of years. NALC and the PostalService are parties to a multiunion collective-bargainingagreement which is effective between July 21. 1975, andJuly 20, 1978. The contract bargaining unit, whose appro-priateness is established by the pleadings. is defined byarticle 1. in pertinent part, as follows:Section I. UnionA. The Employer recognizes each of the Unionsdesignated below as the exclusive bargaining represen-tative of all employees in the bargaining unit for whicheach has been recognized and certified at the nationallevel:National Association of Letter Carriers. AFL-CIOCity Letter Carriers** *2. Section 2. ExclusionsThe employee groups set forth in Section 1 abovedo not include, and this Agreement does not apply to:I. Managerial and supervisory personnel:The same exclusion has appeared in every agreement be-tween NALC and the Postal Service since 1963.Article III of the 1975-78 agreement also contains thefollowing provision:The Employer shall have the exclusive right, subjectto the provisions of this agreement and consistent withapplicable laws and regulations:B. To hire, promote, transfer, assign, and retain em-ployees in positions within the Postal Service and tosuspend, demote, discharge, or take other disciplinaryaction against such employees:When the Postal Service needs temporary supervisors, itrequests rank-and-file employees to fill such jobs under a"204(b) detail." 2 Temporary supervisors have the same au-thority as permanent supervisors and can discipline em-ployees and adjust grievances on behalf of the Postal Ser-vice should the need arise. Several Postal Servicesupervisors credibly testified that they attempt to use em-ployees from the NALC bargaining unit as temporary sup-ervisors over the employees in that unit, because they arefamiliar with the work and the work area. However, onoccasion, the Postal Service uses employees from the postalclerks' bargaining unit, which is represented by the Ameri-can Postal Workers Union. AFL- CIO, as temporary super-visors over the letter carriers. If a 204(b) detail is of shortduration, the Postal Service usually requests an employeein the immediate area to fill it. However, if the detail is tolast for a substantial period of time, the Postal Service mayresort to its supervisory register, a list of employees who[his is the number under which Ihe P11ostal Serice cniers hoiis ",orkedpursuant to, such delails.have indicated an interest in becoming supervisors andhave met certain Postal Service eligibility requirementstherefor3A 204(b) detail can last from a few hours to anindefinite period. The Postal Service has never forced anemployee to accept a 204(b) detail against his will, and hasnever imposed a penalty on an employee who declines toaccept such a detail. The Postal Service declined to take aposition on the record as to whether the 1975-78 bargain-ing agreement empowers the Postal Service to require em-ployees. as a condition of employment, to serve in posi-tions as temporary or permanent supervisors.' Whileserving on a 204(b) detail, the employee is paid the supervi-sory rate of pay. While on this detail, the employee alsoreceives training, in the form of practical experience, forsupervisory work. While an ordinarily rank-and-file em-ployee is on a 204(b) detail. management is thereby ena-bled to develop supervisory personnel from among theranks, to observe a prospective permanent supervisor, andto cover the position when the permanent supervisor is notat work and. perhaps, other permanent supervisors are notavailable or are available at overtime rates only. Also, in-ferentially. the availability of rank-and-file employees for204(b) details may under some circumstances obviate aneed for. and the availability of promotions to, permanentsupervisory positions.Artile 41. section 1., paragraph 2. of the 1975-78 agree-ment provides as follows:The duty assignment of a full-time carrier detailed to asupervisory position in excess of 6 months shall bedeclared vacant and shall be posted for bid in accor-dance with this Article. Upon return to the craft, thecarrier will become an unassigned regular. A lettercarrier temporarily detailed to a supervisory positionwill not be returned to the craft solely to circumventthe provisions of this paragraph.5The unit description aside, the foregoing provision is theonly provision in the 1975 78 agreement dealing specifical-ly with temporary supervisors. The last sentence in thisprovision was added during the negotiations which led upto the 1975-78 agreement. During these negotiations, theNALC proposed the following clause, which was not incor-porated into that agreement:'Bef,e about ehru;lr 1977. this register consisted of the names oferplloecs r I had qallliied for supervisory jlhs h neans of ai cormpeti.tee\srlloll. io. [ herecfter. lie register consisted of the names of elplo.seesvslo hli1d filled out .i resume Itld palssed a course gsen to employees ,hois.ilited ti be hcnlite supers sors Itl both such registers. the emploees' ila;lresrscic listed i te older of their filltess ill lhe opinion of loc.al supcrlsilonllI here i, io esxldenc ih l Ii chli cie b\ the Post.al Serice in Ilhe construtL-lion oi t1 e IlCeiel Ail caused bh Ihe NA .(' ictilon alacihed ill thle coln-p]lintIi (Icilge K Inf1lilsnIi. the lanager of dehserx and c, llecl in itheIoslal ScllC ' s \1 lllli,. I l, esi .SectIIII ( enter. ceibhls iclsified that ,rtl\i, tIle ilticil ci.at did Iis operalti ha.se tlouhtic geltll i liporars super-,is i ilci Ii chilllge Ii the consltructiill if the reilsletI lie (eneral ( uisel decliined to tike a psition l t i this tlla.tter titl theeIIoI d l i lh l he (clletrill (illnsel sut;s tlI i p rlt\ to the Cilltricl.Bc.iilsc Iani eipli ee ciuld terillllte 2 (h) detail ait n\ time, I infeIh;1 1 he ould titintila it in olrdel Ii retain hi, bid position or toi eercise a, tolit l iglit Io bid i iallltlhel position. A rbhitrator's decision issued onhit 3. 1977. held the[ wtile it .i 204(hbl detal. .ir eploee did not hselthc Co1llllAC .l] ight 1) Uticcssfullh bid for joh irlher hut Ire i e lie hadIoCpiICpd It before rctcisiin I1r1s LCItai]* NATIONAL ASSOCIATION OF LETTER CARRIERS527EMPLOYMENT AS SUPERVISORAny employee who is employed as a temporary sup-ervisor or acting temporary superviosr. including butnot limited to employees in training in such positions.or any employee employed as a supervisor, when soemployed, is excluded from the bargaining units cov-ered by this Agreement.No bargaining unit employee may he required toaccept work as a supervisor or temporary supervisoror acting temporary supervisor.B. The 1976 Change in the NALC Rules Relating toMembership QualificationsBefore August 1976, the NALr constitution providedthat former regular NALC members who had been pro-moted to full-time regular supervisory positions were eligi-ble for associate membership but not regular membership.Unlike a regular member, an associate member was noteligible to serve in any state association, branch or nationaloffice, or as delegate to any convention, and had no voiceor vote in any of the affairs of the "branch" of which hewas a member. except as to matters appertaining to theNALC sick benefits, health, and life insurance plans. if hewas a member of such plans, and as to proposed increasesin dues of associate members. (Article II, section 1.) More-over. "Any regular Branch member who shall accept a su-pervisory position in the Postal Career Service for any' pe-riod of time, whether one day or fraction thereof, eitherdetailed, acting. probationary or permanently ...shallimmediately vacate any office held by him in this NationalAssociation, its Branches, State Associations or its subsid-iaries-the NALC Sick Benefit Department. [or] theNALC Life Insurance Department.... Upon termina-tion of such supervisory status, such member shall be ineli-gible for election to any office for one year .... (ArticleVI, section 5.) James Rademacher. the NALC presidentfrom 1968 to late January 1977, testified that while servingas temporary supervisors, members would be considered asassociate members. However, no such change was made onthe national membership roll, and in most instances associ-ate members pay the same dues as regular members.6Immediately following the NALC convention in 1974.then President Rademacher appointed a restructuringcommittee to go around the country and get the members'views about the operation of the NALC. In the spring of1976, the committee reported a membership consensus thatsupervisors should no longer be members. In August 1976.the NALC conducted another convention, to which themembership had elected fellow members to serve as dele-gates. At this convention, which was held in Houston. Tex-as, the restructuring committee proposed that the member-ship eligibility provisions of the NALC constitution beamended so as to add the following provision:' he record falls to show shalt action. it any. s,i, taken lotall', \ \l (member James Rile), a letter carrier for 20 'ear, who accepld 6()() ho(1ilof 2041h) deralds in 1975 and 1976. as u.Uire tha h 1.i he bhcl ,inassoclale rather han a regular member during hese delalls and lhai Ihc\mil he rendered him Ineliglhle for union lfcc for ,onic inlc thIcr.eft.rcas of January I, 1977. any regular member of theNALC who is permanently promoted to a supervisoryposition within the Postal Service ...will not be eligi-ble to continue their membership in the NALC.This proposal was not discussed with the Postal Servicebefore the convention. A delegate to the convention from aMiami local moved to add to the proposed amendment,before the word "permanently." the words "temporarilyor." This motion was carried by a "Chorus of ayes." with"A few noes." With this addition, the amendment wasadopted by a majority voice vote of the delegates. Thisamendment as finally adopted was not discussed with thePostal Service after the convention.Coyle. a member of the restructuring committee, statedto the convention that the committee's proposed amend-ment, which rendered permanent supervisors ineligible forcontinued membership. "finally gets rid of those supervis-ors. those associate members, who have been riding ourbacks for years. (Applause.)" In explaining why a disquali-fying promotion had to be to a supervisory position. Coylesaid that the supervisor-members presently had "a right tovote on whether your dues go up or not ...some brancheshave their dues increased by a mail ballot and those lousysupervisors have a right to vote on whether you increasethe finances you need to support the organization." In re-sonse to an inquiry about the eligibility to associate mem-bership status of a nonsupervisory employee who quit hisPostal Service job. Coyle stated. inter alia, that "it isn't ourdesire to penalize anyone unless they happen to be super-visors. Then we are more than happy to oblige them." Adelegate from a Florida branch argued in favor of exclud-ing temporary supervisors on the ground that:Historically letter carriers have been plagued by per-manent supervisors. However, a worse threat to thewelfare of the NALC is a temporary supervisor be-cause that man is in that position for only one reasonand that's to be a supervisor and he can do anythingto his brothers and sisters to get there.'Some convention members stated on the floor that theyfavored the expulsion of the present associate memberswho were already supervisors, and not merely of the mem-bers who accepted supervisory jobs in 1977 and thereafter.Thus, restructuring committee member Coyle stated thathe wanted:to throw them all out immediately and give them aslittle notice as possible and let them suffer any way aswas needed to suffer as far as securing health insur-ance. (Applause.) However, our national counsel. Mr.Mozart Ratner, a very able attorney. informed us thatthose who are members of this organization and en-tered into it with the intention of retaining their meinm-bership for the purpose of insurance prior to the ruleof membership being applied must be allowed to re-main. and I think this is an inequity in the law and itshould he changed.itoscescir AA[ ( I reriher Jlame R re dlbl leh i fied thai In his fficeduri tihe pccedirn 2 xers. ilhree a Lrrier h takenr turnms I fllinc 2(04h,ICli.. ll 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother delegate stated that he favored excluding allsupervisors from membership because:The supervisors who are already on our back have toremain in our organization. We are not going toeliminate the ones that are doing all the trouble now.Under this section we are going to keep them on ourback until they retire, quit or something else happensto the Postal Service.President Rademacher stated that counsel had informedthe Union that it could not "toss out, regardless of howmuch they are harassing, supervisors except through thecharges route .. some branches are doing that." Anotherdelegate stated that he favored excluding all supervisorsbecause:the way we are going and the way the post office isgoing, they are going to have more supervisors thanletter carriers and they are going to be making therules for our Union if we don't do something now toget them out ...and although some of us here be-lieve there are some good supervisors, there's a heck ofa lot more good letter carriers.A Chicago delegate stated:As of now we are collecting dues from supervisors ...and we can use the money until a certain time whenwe get a closed shop. The) don't have any voice invoting on what we work and strive for, but they dounder the insurance plan, and I think that we will betaking money away from ourselves if we kn )ck thesepeople out. We can always knock them out at a laterconvention if the time comes that we do not needthese funds.At the time of the Houston convention, Thomas D. Ri-ley, Jr.. had been for 6 years president of NALC's Philadel-phia branch, the fourth or fifth largest in the NALC. Hewas also cochairman of the NALC committee of presi-dents, which consists of 200 or 300 NALC branch presi-dents, mostly of the larger branches, who met periodicallyto discuss NALC problems. Riley. who became NALC sec-retary-treasurer in late January 1977. testified that prior tothe Houston convention, the issue of union members' serv-ing as temporary supervisors had become of increased con-cern to the NALC:Because of the speed-up programs in the Postal Ser-vice and the pressures put on our carriers for moreproductivity, the animosity was naturally turned to-ward the supervisor. The people that were institutingthese orders and directions.Riley went on to testify that the delegates had effected theforegoing constitutional amendments to demonstrate theiranger at the Postal Service. A May 1977 copy of the PomrilRecord, an NALC journal which is mailed to all NAL('nonsupervisory members, contains some examples ofNALC and member complaints in this area.88 Sulcl tilllp.llit, [1 o I ,C lc tI Idti .tll.tI11 ToiI cLllCS. i lttlC C1 1hiiw,-t11o, c. I nspciloin s, 1 ticl. requleltLens hit c. rtitrs tr,, IlU 1,. rtrl cll-ing tl [offee and lunchbrclk. and at ilcel llicgll\ c ,c tc rallto of xupclr. tlxowho dio nIt dehvcr mail. ito caIicrs. l lh ,As previously noted, on occasion clerks occupy 204(b)details with respect to carriers. An undisclosed number ofclerks are NALC members, but under the constitutionprior to the 1976 amendments, all of them were associatemembers. There is no evidence about how many or howoften NALC clerk-members serve 204(b) details with re-spect to carriers. As previously noted, the 1976 amend-ments rendered ineligible for NALC membership any' "reg-ular member" who is temporarily promoted to asupervisory position. The Postal Service contends that thisamendment did not affect the eligibility of clerks whoserved 204(b) details over carriers. I do not accept this con-tention, in view of the fact that the constitution asamended in 1976 does not state that any' members are asso-ciate members.The NALC operates a health insurance benefits plan inwhich Postal Service employees have the option of partici-pating if. but only if. they' are NALC members. Of NALC's225.000 members, about 182,000 are active employees inthe letter carriers' bargaining unit and about 130,000 (in-cluding an undisclosed number of retirees) participate inthe NALC health benefit plan. The plan is administered onthe national level by NALC's president, director and assis-tant director of health benefits, and board of trustees. Allthese individuals are elected by the NALC membership.On the local level, the plan is administered by the branchhealth benefits representative, who is elected by membersof the branch. All these officers are subject to removalfrom office or other penalties for "neglect of duty or viola-tion of this constitution." by means of a procedure pre-scribed by the NALC constitution. Discussion of the planis part of each branch meeting's regular order of business.The director and assistant director of health benefits writea one-page report for each issue of the Postal Record.The NALC issues periodic bulletins to the membership,which are customarily posted on bulletin boards in PostalService installations. An NALC bulletin dated September17, 1976. under the heading "Constitutional Interpreta-tions." states:The following amendments are effective January 1,1977:(I) Any regular member of NALC who is tempo-rardil or permanent/v promoted to a supervisory posi-tion within the Postal Service ...will not be eligibleto continue membership in the NALC. This meansthat an} member who accepts a supervisory positionfor an) period of time after January 1977 will not beeligible to continue membership in the NALC. includ-ing the Health Benefit Plan. Branches will be expectedto 'police' the amendment and advise Headquarters ofany changes in the status of eligible members.An article in the November 1976 issue of the Postal Record,which went to press about October 23. 1976. states underthe byline of NALC secretary-treasurer Tony R. Huertathat under the foregoing constitutional amendments:persons who accept temporary detail to supervisorypositions, or who are temporarily promoted to super-visory positions after January I, 1977 [have] become NATIONAL ASSOCIATION OF LETTER CARRIERS529ineligible for continued membership in the NALC.... This ...also means that such persons will notbe eligible to continue membership in the NALCHealth Benefit Plan.Huerta's letter further states that if and after these for-mer members return to bargaining-unit jobs, the NALC isunder the statutory duty to represent them in good faith.without discrimination, and without fee for processingtheir grievances. The parties stipulated that employees whoforfeit their membership by voluntarily accepting tempo-rary supervisory positions are eligible to apply for readmis-sion to membership when they cease serving voluntarily insuch temporary supervisory positions. As set forth in detailinfra, some branches impose reinstatement fees on formermembers, but most do not. The parties further stipulatedthat prior to the adoption of the amendment and after theamendment becomes effective. supervisors returned to thebargaining unit are and will be represented by NALCwhether or not they are NALC members.C. The Moratorium on the Amendments ExcludingSupervisorsOn November 19. 1976, the Postal Service filed the ini-tial charge herein, alleging that the NALC had violatedSection 8(b)(1)(A). (B), and (3) of the Act by:threatening to expel ...employees from the Union[who are promoted temporarily to perform superviso-ry duties], by threatening to refuse to process griev-ances on behalf of such employees, and by threateningto terminate the membership of such employees in theUnion's health insurance program in the event theyaccept such temporary promotions.There is no direct evidence that the Postal Service everasked the NALC to bargain about its new rules regardingtemporary supervisors. However, the Postal Service's ac-tion in filing the foregoing charge before the effective dateof the new rules, Rademacher's testimony that he was "ver-bally advised" of this charge before receiving noticethereof, the failure of NALC's experienced counsel to con-tend that no bargaining request was made, and theNALC's and Postal Service's vigorous litigation centeredon whether the NALC could ever have been required tobargain about the matter, lead me to infer that such a bar-gaining request was made within a reasonable time afterthe Postal Service learned of the NALC action.An NALC bulletin dated December 6. 1976, contains sixitems preceded by headlines. The fifth item is printed un-der the headline, "NLRB Investigating Charges AgainstNALC." The items reads, in part:This amendment [regarding supervisors' member-ship eligibility] has subsequently been interpreted bylegal counsel to mean that any regular member whoperforms higher level supervisory duties for any periodof time may not continue membership in the NALC.Because of these charges and the possible confusionwhich could prevail, President James H. Rademacher,in accordance with his Constitutional authority togrant dispensation. has issued the following polic:"All amendments which ruler to banning mem-bership to those members who are assigned to tem-porary or permanent higher level duties are herebydeemed inoperative until such time as a final deci-sion has been rendered by the National Labor Rela-tions Board including any appeals which might takeplace. In the event a final decision supports theseamendments. implementation shall be retroactive toJanuary I. 1977." (This serves notice to all membersthat in the event the Labor Board finds against thePostal Service and declares the amendments legal,any member who has served for any period of timein a higher level position after January I. 1977 maybe dropped from membership after the final deci-sion has been rendered.)The minutes of a December 17. 1976, meeting ofNALC's executive council," state that NALC GeneralCounsel Ratner averred that the Postal Service was basingits position in the instant case, where complaint had not yetissued, on a recent decision '0 "which, in Mr. Ratner'sopinion, was quite different from our own situation. The...decision [relied on by the Postal Service], in effect,prohibits its members from accepting supervisory posi-tions. Our situation is simply that if a member voluntarilyaccepts a supervisory position, he must forfeit his member-ship in the Union. It in no way restricts him from applyingfor a supervisory position." The minutes go on to state thatthe "Policy" as reiterated by Rademacher was that "wecould not implement this particular constitutional changeuntil the NLRB appeal is decided." The minutes furtherstate that if a member was ordered by the Postal Service.against his expressed will, to perform supervisory dutiesunder a threat of disciplinary action for refusal, "the policywould be that the member did not voluntarily accept su-pervisory duties and would not. therefore, be subject to thesanctions of the constitutional change."The May 1977 issue of the Postal Record contains thefollowing item:NLRB CHALLENGES NALCThe General Counsel of the NLRB has decided toissue a complaint against NALC on the charges filedby U.S.P.S. alleging that the recent amendments of theNALC Constitution banning Union membership toletter carriers who accept assignment to temporary orpermanent higher level duties after January I. 1977.violates management's statutory rights. NALC hasis od is ",econd onlt lo hc (Coiventlion in legislailse .rnd p llic-iil.kinc .ilihmirl " I hs the poer o "acl etuceen ( onent, o n lln5 Irl;lllrs relaied Iw he welfare of he I nion ntl spccifl.:lls prnlhibiled h theilemnhcrhip: .and it hall uhnil such proposed changes it) Imscl the (onsl-lul,tn id l,,s f tile INA(I. aind is uhordinate hodiesl to Nationll ('on-ctltl. 1 11 1 .iT, delli cxpcdienl " In Dece lhber 1976 thc ccicutIH\ c tIOuitll,Colli tcd of the N A\1.( president. eccutie ice president. sic prsldell t.xect. etis-r.ircI rer .itM,1i1t stecretars-treasurer. direcltor if Cii dchicrs.i.Jitiol.li tlbilcs' .gcIlts. drctor of life insurclle. director and .isstalnidiretii of icalti hiefits, plan. and hoard if trustees.ti -A llll ( Ithp iill ltlt l m itmi w. fi ,Ao, R / 4,,,'tni, e f ,d / J/i iv % ,,),,,- /.,.Ap ( Fil ni[ , 226 NI RB 97 (1c761) enfd i62 I 'd 37 2 ( ir11)17)""ll 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously announced that pending conclusion of thislitigation, the amendments will not be enforced to de-prive any member of his membership, but that if theamendments are finally declared legal by the Board orreviewing court, voluntary acceptance of a temporarysupervisory position after January 1, 1977. may resultin the member being dropped from membership as ofthe date the validity of the amendments is established.In further clarification of that policy. it is hereby an-nounced that any such termination of membership willnot result in retroactive loss of health benefit coverage fioran) period prior to the date membership is actually termi-nated.The headline is in heavy capital letters about five-six-teenths of an inch high, is about 5-1/2 inches long, andappears in the center of the top line of page 21 of themagazine, which is 56 pages long. The preceding page con-tains an advertisement by the National Association of Uni-form Manufacturers. The rest of p. 21 contains a list ofmerged and reinstated branches, news items headed "Ire-land-Right to Strike" and "Two States Spurn 'Right-to-Work,'" an item relating to help for alcoholics in thePostal Service, and some short items derived from statisticscompiled by the United States Department of Labor.D. Alleged Impact of the Union's Constitutional Change onthe Postal Service's Ability to Obtain TemporarySupervisorsThe unit represented by NALC consists of about 182.000employees. Federal law forbids union-security clauses inthe Postal Service, and the 1975-78 contract contains nosuch clause. However, about 93 percent of the unit employ-ees are members of the NALC. which has about 5.000 localbranches.For about 3-1/2 years before January 1, 1977, NALCmember Wallace Freyendenfeldt. a letter carrier in Austin.Texas, had served as a temporary supervisor from two tosix times a year. After January 1., 1977, he did not serve asa temporary supervisor. He testified that he did not soserve because he would thereby be eliminated from theunion rolls and lose his NALC insurance and, "Being withkids still at home, I knew about other insurance, but in myopinion there is no other insurance as good as NALC's.The union has done a lot of good things. also. But theNALC insurance, specially with my kids still in school, wasmy main reason."For about 2 years before January 1, 1977, letter carrierEarl Bennett, an NALC member, worked from time totime on 204(b) details in Raleigh. North Carolina. Afterthat date, he was asked to serve as a temporary supervisoragain, but declined. He initially testified that he had de-clined because he did not want to lose his "health benefitsand union rights." He described these "union rights" as"Participating in the union, not as an active member. Idon't attend too many meetings." When asked. "Apartfrom insurance, was there any other reason why you didn'twant to lose your NALC membership?." he replied "No.Insurance would be the largest factor." He credibly testi-fied that he thought recently retired NALC President Ra-demacher had done a "wonderful job."In September and October 1976. letter carrier Donald R.Thompson, an NALC member, served as a temporary sup-ervisor in Asheboro, North Carolina. Thereafter, he toldhis supervisor that Thompson would take no more supervi-sory details because if he accepted them, he would lose hisNALC membership. Thompson credibly testified that hisNALC membership was "valuable" to him because theNALC had done a "whole lot of things for the letter car-riers." He further testified that his prospective loss ofNALC health insurance should he lose his NALC member-ship did not have "a whole lot to do" with his decision toaccept no more supervisory details; "I knew I could getmore [insurance], but I would rather just keep what I got."He credibly testified that he "normally" reads NALC bul-letins, and "normally" reads the Postal Record ( "Not coverto cover ...I look through it for something interesting" ),but had not read anything about the moratorium.As of about August 1976, eight letter carriers were on theregister from which temporary supervisors were selected toserve in the Morristown, Pennsylvania, post office (see su-pra. fn. 3). One of these carriers was Thomas Billheimer.who on an earlier occasion had filled a 204(b) detail forabout 6 months. About August 1976, Morristown postmas-ter John J. Miller agreed to the transfer of one of his regu-lar letter carrier supervisors, under circumstances whichdid not create a permanent supervisory vacancy, in theexpectation that Billheimer would be willing to accept a204(b) detail again. However, when requested to acceptsuch a detail, Billheimer said that he would not, becausehis wife was pregnant and a new NALC resolution de-prived him of his hospitalization if he took the job. Millerasked him to call the Union and find out if this was true.About a day later, Miller told Billheimer that Miller's sec-tional center had said that there was no "official word"that Billheimer could not take the job. Billheimer replied."I have decided not to take it on the grounds that theresponsibility is too high." The next two carriers on the listtold management that they would not accept the detail be-cause they were afraid they would lose their hospitaliza-tion. The next man on the list, also an NALC member, saidthat he would take the job because he had no NALC hospi-talization. However, management did not offer the job tohim, or approach the rest of the carriers on the list, becausethey would have had to change their "tour of duty" (workshift). the union steward was contending that they couldnot do this. and in any event an overtime waiver wouldhave been necessary. Instead, Miller assigned the 204(b)detail to a clerk who was regularly assigned to the appro-priate tour of duty but was not on the supervisory list.About February 1977. the prior supervisory list was abol-ished (see supra. fn. 3). The only person on the new super-visory list was a substitute letter carrier. After the new listwent into effect, Miller gave 204(b) details to him and to aclerk. inferentially the same one previously referred to.Miller credibly testified to the opinion that the substituteletter carrier did not fill the 204(b) detail well because hewas too inexperienced and because his inability to obtain apermanent supervisory job meant that he did not have theauthority to carry out the temporary supervisory job.Miller further credibly testified that he and the temporary NATIONAL ASSOCIATION OF LETTER CARRIERS531supervisor/clerk had to do much of the substitute's workover again, that in consequence he himself did not havetime to respond to grievances. and that eventually. theUnion filed unfair labor practice charges based on Miller'sfailure to answer grievances.James Riley. a Postal Service letter carrier in Sterlling,Virginia, has 20 years' service as a letter carrier, and hasbeen an NALC member for 19 or 20 years. In 1975 and1976. in the absence of letter carrier Supervisor Anderson.Riley worked about 600 hours under 204(b) details. andtwo other carriers in the same office worked about as fre-quently on such details. In November 1976. Riley told Ster-ling postmaster Wydell that Riley would not work anymore 204(b) details because he did not want to lose hisNALC health insurance. In late November or early De-cember 1976. Supervisor Anderson asked Sterling lettercarrier Donald L. Smith whether he would like to serve asa temporary supervisor during Anderson's periodic absenc-es. Smith initially replied that the job was a headache buthe wanted the training because he wanted advancement inthe post office. After that, shop steward Samuelson toldSmith that if he accepted the temporary supervisory as-signments, he would lose his NALC membership and hishospitalization. Smith "assumed" he would also lose thecar insurance he had through the Union and "life insur-ance on my wife." " After talking to Samuelson, Smithtold Anderson that he would not accept 204(b) details be-cause he "couldn't take the chance of losing" his hospitali-zation, his car insurance, and his life insurance policy onhis wife.Riley credibly testified that he had not realized until theday he testified (August 20, 1977) that acceptance of 204(b)details might make him ineligible for NALC membershipas well as for the NALC health benefit plan. He initiallytestified that he had received this impression by misreadingthe NALC bulletin of September 17. 1976. but then testi-fied that "more than likely" he received this impressionfrom postmaster Wydell. Riley testified that he was "rea-sonably sure" he could obtain health insurance from anyone of 52 other governmentally approved plans. Riley testi-fied that he did not want to lose his NALC membershipbecause it had been very valuable to him over a period oftime, the membership had been "very great," the officershad been "great," and he much admired president Rade-macher. Riley further testified that his 204(b) details in-creased his pay by about $2 a day. and he valued hisNALC membership more than that. Smith testified that"95 percent of the reason" that he decided not to acceptsuch details was his fear of losing NALC membership. Hetestified that he valued his union membership. entirelywithout regard to any health insurance benefits. becausethe Union had helped the employees get a higher salary.higher benefits, and job security. As to the possibility ofobtaining other governmentally approved health insurance.he testified. "I didn't want any other insurance. I likethis"- that is, the NALC insurance. Since January I, 1977.l Wrc, Of NAI( member ... cll e Ii .hem Illellher thcr \clrxc.. .c cl -hl' for iertirn ite n.,uraine l ie record to1 1 I 1 1r. h clI. tr 1lIns. rf ;i hushand's I),. -irellbrhip r1 hs P fe' cm.cr.?:' ( i. /tmtl Il12 rhe retrIrd frai n to ho. the l.llture of Sllrlll'x .ir a rrr'rt[rl.r c hnehtl,clerks rather than letter carriers have filled in for Andersonat the Sterling Post Office. As of August 1977, about 6 ofthe 16 Sterling letter carriers were not NAIC members.The Post Office's Amarillo, Texas, Section Center has220 routes, including 115 in Amarillo. There are 165 lettercarriers employed to cover the Amarillo routes. All butabout 2 percent are NALC members. The Section Centeralmost always uses at least one temporary supervisor overletter carriers at any given time. and on occasion uses morethan one. During the 2- or 3-year period before January 1,1977. about eight letter carriers regularly served as tempo-rary supervisors in Amarillo. About January I. 1977. six ofthese eight told the Amarillo Section Center manager ofdelivery and collection. George K. Tomlinson, that the)would rather not act as supervisors. Three of these six, in-cluding Walter Soloman, told Tomlinson that they wouldrather not act as supervisors because they could not affordto be excluded from the Union and lose their hospitaliza-tion since they had small children and they were worriedabout the actual health benefits. Until about mid-July1977. Tomlinson used, as temporary supervisors over lettercarriers. only the two who had not voiced any objection inJanuary 1977. About mid-July 1977. a third letter carrierwho before 1977 had served as temporary supervisor overletter carriers volunteered to resume such details. At aboutthe same time, letter carrier Soloman also said that hewould accept such details. On August 22. 1977. he toldTomlinson that Soloman had changed his mind because hehad decided that he wanted to "make supervisor." Becausethe two letter carriers who at all times were willing to ac-cept such details had the same days off, and would havebeen entitled to overtime if given supervisors details ontheir days off, rather than then giving supervisory detailsthe Postal Service scheduled a regular supervisor on over-time. The Amarillo local imposes a $150 reinstatement feeon "all members who request reinstatement." The constitu-tion which the NALC imposes on its branches states, interalia, "A former member whose membership has been for-feited may be reinstated by the payment of back fines.assessments and dues. as well as such reinstatement fee asthe Branch may prescribe by reasonable rules, uniformlyapplied." Most of the 5.000 branches affiliated with theNALC impose no reinstatement fee. Tomlinson crediblytestified that he could appoint clerks to serve as temporarysupervisors over carriers, but believed carriers were betterqualified to act as such.Before July 15. 1977. the Postal Service's Lynchburg,Virginia, operation was a sectional center with about 200letter carriers and 7 supervisors for letter carriers. On anaverage. that sectional center had a temporary supervisorevery day. Before January I. 1977. this operation hadabout five letter carriers who regularly served as temporarysupervisors, and it never had any difficulty in securing em-ployees to serve as such. Immediately after C'hristmas 1976.letter carrier Herman Stennette told Director of CustomerServices John P. Broyles that Stennette could not work a204(b) detail after January I because of the NALC bulletin(previously referred to) stating that carriers who worked on204(b) details would lose their NALC membership andwith it their insurance. Broyles then asked letter carriersJames Jennings and Sanford Ferguson Lwhether they were 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterested in 204(b) details. They refused to accept such The remaining three forms involving letter carriers (Cecildetails because, although they did not mind losing their R. Abbott, Stennette, and Ferguson) each had a check be-membership or their NALC insurance, they were afraid fore the statement that the employee would not be avail-that if they worked and in consequence lost their member- able for supervisory assignments. Abbott signed the follow-ship, such loss would be retroactive to January I and, ac- ing as "Reason:" "Due to the possibility of being removedcordingly, would retroactively deprive them of health in- from the letter carrier union, I will be unable to work atsurance coverage. Between January 1, 1977, and May 7, higher level Supervisory assignments at this time. However,1977 (see infra), Broyles was unable to secure a temporary I have had this training in the past." Stennette's form,supervisor, and the work which would have been assigned which he physically gave to Broyles, states as "Reason:"to a temporary supervisor was assigned to regular supervis- "Because in doing so I will lose all hospital and life insur-ors on an overtime basis. During this period, most of the ance for me and my entire family.'2If and when this isregular supervisors were working 14 or 15 hours a day, changed I will be available." Ferguson signed the followingpartly because of such assignments, partly because two as "Reason:" "Waiting for ruling on unfair labor practicesupervisors were away for 3 weeks for training, and partly filed by the [the Postal Service] against NALC."because the Postal Service was then conducting "route in- Abbott, Stennette, and Ferguson did not testify, and nospections" (postponed owing to a strike at the Postal Ser- showing was made that they were unavailable as witnesses.vice) to determine whether carriers had the proper amount NALC objected on hearsay grounds to the receipt of theseof work and were properly set up. forms into evidence. Broyles credibly testified that on pre-On March 14, 1977, Broyles caused to be sent to all of vious occasions, whenever a new supervisory register wasthe 25 or 30 employees who had applied for the new super- established, the Postal Service had sent out very similarvisors' register (supra, fn. 3)-including 6 letter carriers- forms to carriers and clerks on the register, pointing outthe following letter: that under the then-existing practice (since abandoned), toSUBJECT: Higher Level Assignments qualify for a 204(b) detail they would have to state in writ-+ * * * * ring that they were willing to change their schedules, askingwhether they would be willing, and further asking a reasonYou are an applicant for the supervisory register in for any unwillingness. This evidence aside. there is no evi-the Lynchburg, VA office. dence that the Postal Service had ever previously sent out aIn order to broaden the experience of employees on letter similar to the March 14, 1977, letter. However, thethe supervisory register and to provide work experi- record directly shows that from time to time, managementence which will expose, broaden, and prepa-e you for orally asked employees whether they would accept periodicpermanent promotional opportunities this office will or particular assignments as temporary supervisors, andfrom time to time give you the opportunity to work that the employees orally responded to these inquiries.higher-level positions. Moreover, I infer from the probabilities of the situationThis will enable you to develop managerial skills that from time to time, like oral exchanges took place inand increase your knowledge of the various positions. connection with other job assignments. I adhere to my de-To the extent possible, you will be worked within your termination at the hearing that these documents are admis-present schedule. sible under Section 803(3) of the Federal Rules of EvidenceSo that this office may develop such assignments, to show the employees' "then existing ... motive" for de-please complete the section below and return to this dining temporary supervisory assignments. See 4 Wein-office by Thursday, March 17, 1977. stein's Evidence, 803-94 to 803-101 (1977), December 1977Check One Cumulative Supplement pp. 55-57. further conclude thatthe documents are receivable, as evidence of such motive,I will be available to work higher-level supervisory under Rule 803(6). Stone v. Morris, 546 F.2d 730, 738-739assignments. (7th Cir. 1976).I will not be available to work higher-level superviso- A few days after Bohon was assigned to a temporaryry assignments. supervisory job, the May 1977 Postal Record stated that theReason: loss of insurance could not be retroactive (see supra).Thereafter, an undisclosed number of the letter carriersSignature who had advised Broyles that they would not accept suchassignments advised him that such assignments would beaccepted.After these documents had been filled out and returned, The foregoing evidence aside, there is no evidence thatBroyles put them in the Post Office file to determine whomhe could use for supervisory assignments. Three forms stat-ed that the particular letter carrier would be available. Oneof these was signed by NALC member Bohon, who had noNALC insurance. He had completed the requirements forthe supervisory list, and he was put to work immediately,during the week of May 7. The record fails to show wheth- RniI.l froi tl I nion could nol in ft iFfect an cilploecc\ er the other two were union members. They had not yet if,,est ,.an benefit,. Ihc record fails to sheoy hlelher such rmovalcompleted the requirements for the supervisory list. n.uM l jffccl hi. fami.',, life i,urane hbenefils NATIONAL ASSOCIATION OF LETTER CARRIERS533after the August 1976 convention which resolved on theunion constitutional amendments here involved, the PostalService had any difficulty in obtaining letter carriers toserve as temporary supervisors. Rademacher, who wasNALC president until January 29, 1977, credibly testifiedthat while he was serving as president he never heard thatthe Postal Service was having any difficulty finding super-visors. Thomas D. Riley, Jr., who became NALC assistantsecretary-treasurer on January 29, 1977, and for the 6 pre-ceding years had been president of the NALC's branch inthe Philadelphia metropolitan area, credibly testified thathe had never been advised that the Postal Service was hav-ing difficulty in obtaining supervisors from the letter car-rier craft. He further testified without objection that afterJanuary 1977, he began "hearing stories" about "at leastfour or five specific instances" where 204(b) details werebeing offered to, and accepted by, more carriers than be-fore.E. Analysis and ConclusionsThe General Counsel and the Postal Service contendsubstantially as follows: There has long existed in thePostal Service a practice-recognized by and accommo-dated to (although not required by) the 1975-78 bargainingagreement-under which the Postal Service has given bar-gaining-unit employees on the supervisory register the op-portunity to accept 204(b) details, and the NALC mem-bers' choice about whether to accept such details has notbeen subject to prospective loss of union membership and/or the NALC health benefit plan if such members haveopted to accept such details. The nonexistence of this par-ticular factor as affecting the employees' choice aboutwhether to accept such details, whose acceptance affordscertain advantages to both the Postal Service and the em-ployees, constitutes a term and condition of employmentwhich cannot lawfully be unilaterally altered by either thePostal Service or the NALC. The NALC's action in impos-ing loss of union membership and the NALC health bene-fit plan on members who accept 204(b) details violatedSection 8(b)(3) of the Act because it constituted a unilater-al change in this condition of employment; violated Sec-tion 8(b)(l)(B) because it tended to affect the PostalService's ability to select its own preferred candidates to fillvacancies for temporary supervisors, who adjust grievanceson the Postal Service's behalf; and violated Section8(b)(1)A) because it penalized members for failing to com-ply with a union rule, which in the circumstances of thiscase frustrated the statutory policies furthered in Section8(b)(3) and (I)(B) by, in effect, forbidding them to accepttemporary supervisory jobs. The General Counsel heavilyrelies on New York Telephone, supra. 226 NLRB 97. andCommunications Workers of America, AFL-CIO Local1170 (Rochester Telephone Corporation). 194 NLRB 872(1972), enfd. 474 F.2d 778 (2d Cir.).The NALC contends, in part, as follows: The proviso toSection 8(b)(1)(A) of the Act states, "this paragraph shallnot impair the right of a labor organization to prescribe itsown rules with respect to the acquisition or retention ofmembership therein. Furthermore, the very statutorypolicy reflected to some extent in Section 8(b)(I )( B) itself -namely. the policy favoring the power of each party to thecollective-bargaining relationship to exclude from its ownranks individuals who owe loyalty to the other-is fur-thered by empowering a union to render persons ineligiblefor membership so long as they exercise supervisory au-thority. Accordingly, "unwillingness of union members toaccept appointment as temporary ...supervisors is mani-festly a result of protected union conduct, not a symptomor effect of illegal action." The Union relies on, inter alia,Florida Power & Light Co. v. International Brotherhood ofElectrical Workers, Local 641, et al., 417 U.S. 790 (1974);Beaslev v. Food Fair of North Carolina, Inc., 416 U.S. 653(1974): N.L.R.B. v. Allis Chalmers Manufacturing Co., 388U.S. 175 (1967); Scofield v. N.L. R.B., 394 U.S. 423 (1969);and N.L.R.B. v. International Molders and Allied WorkersUnion, Local No. 125, AFL-CIO [Blackhawk Tanning Co.],442 F.2d 92 (7th Cir. 1971). The Union contends that NewYork Telephone and Rochester Telephone are inapposite be-cause. inter alia, they involved intraunion discipline tocompel employee action which effected unilateral changesin subsisting bargaining agreements.But for the decision of the Board majority in WestgatePainting., I would accept the position urged by the Gener-al Counsel and the Postal Service. I would reason as fol-lows: Section 8(b)( 1) does not leave a union free to enforce,by fine or expulsion, a rule which invades or frustrates anoverriding policy of the labor laws. Scofield, supra. 394 U.S.at 429-430. In the factual situation presented by the instantcase, the NALC's unilaterally adopted rule making tempo-rary supervisors ineligible for union membership impairsthe congressional policy which, absent special circumstanc-es. forbids the parties to a collective-bargaining agreementunilaterally to alter a working condition not covered by thebargaining agreement, without giving the other party no-tice and an opportunity to bargain about the matter. Officeand Professional Employees International Union, Local 425A FL-CIO [Brotherhood of Locomotive Firemen and Engine-men] v. N.L.R.B., 419 F.2d 314, 321-324 (D.C. Cir. 1969);N.LR.B. v. General Electric Company, 418 F.2d 736, 746-749 (2d Cir. 1969), cert. denied 397 U.S. 965 (both 8(aX5)cases). While this reading of the statute does impair theNALC's right to exclude temporary supervisors from mem-bership, this impairment continues only during a limitedperiod when the NALC is not free to impose and adhere tothe change which enforcement of the rule effected in previ-ously existing terms and conditions of employment.4 Sucha limited impairment constitutes an appropriate accommo-I tl-hl,h ,,/ 1 Painlcl. D c,,ratlrs, ntd Plaperhalnlger t ,4 e'rtie, 4 t'.( /D ,, ),,,A D)l~lfll Colttil -o 9 (, Q 'll gil Plitingtl tlnld De'loratllllCorp., etc.), J 186 NLRB 964 (1970) (then-Chairman Miller and then-Mem-bers Jenkins and Brown; then-Member (now Chairman) Fanning dissent-1: enforced Olh 1m, onii grounds discussed mtira fn fn .5453 .2d 783 I2d('ii 1971) (11a.1,. ( J .drientingl. cerL denied 408 L S 930 (1972}1 So fr j. Inller.il to this line of reasoning. the rule mpairment shouldcoin ll in ! until the Psl;ll Serlce has been gi eln rea sonahle notice ofhLe Iiodif.i,IIItion 1l he effected hb the rule and has f.Liled to seek bargaining.or. if iI doe sek h.lrg.iinlng. the parties haoe reached ellher an agreementto sulth IiioCodifi.I Lo or ali iinpllpsel An Imnipairmlenl fiilng front an adgree-ieii IiIltsll iciil 'IIh slluch lmodifcatilon w.ould he sith the NAI.( s con-senlt .ind therefore. o ir 't ith the N \L(,s rgunielnt presiuls re-feried h0 534D IECISIONS OF NATIONAL LABOR RELATIONS BOARDdation between, on the one hand, the NALC's statutoryrights in connection with determining whom to excludefrom membership and, on the other hand, the statutorypurpose of encouraging the fixing of employment condi-tions by means of the parties' agreement rather than byeither's unilateral action.The difficulty with the foregoing analysis is that eventhough the 1975 78 contract does not require the continua-tion of the existing practice regarding 204(b) details, underWestgate Painting. supra. 186 NLRB 964. the NALC is de-barred from unilaterally altering the practice during the lifeof that contract. In their basing a Section 8(b)(3) findingon a union's threats to fine members who exceeded a pro-duction quota imposed by union rule, during the life of acontract which was silent on production quotas becausethe parties had been unable to agree on the subject. theBoard said (186 NLRB at 966):the Union unilaterally effected changes in wages andthe workweek which were neither sanctioned by thecontract nor accepted by the Employers. The Union,by its action after the new agreement was executed.thus sought to secure without bargaining what it hadfailed to achieve in bargaining. Therefore, the Union'sunilateral implementation of its [production quota]rule constituted a change in terms and conditions ofemployment sufficient to preclude the continued im-position of the rule without the agreement of the Em-ployers.Cf. Proctor Manufacturing Corporation. 131 NLRB 1166.1167-69 (1961): Western Massachusetts Electric Conipalt,228 NLRB 607, 611 (1977) Brotherhood of LocomotiveFiremen, supra, 419 F.2d at 321.'5 Moreover, I am aware ofnothing in the existing case law to suggest that the Union'srights to take unilateral action where there is no contractexceed the rights of the Postal Service. Accordingly, theGeneral Counsel and the Postal Service are in effect urgingthat the NALC may not lawfully exclude temporary super-visors from membership so long as the Postal Service con-tinues the present practice with respect to 204(b) detailsand that practice is not inconsistent with any agreementbetween the parties.'6I regard this result as giving insuffi-cient weight to the Union's statutory right to exclude tem-porary supervisors from membership. Accordingly. and inIn Riathecitr clir/th~ic. ltqwra it 77 878 titei I rial [Ex.illel (ovAdministrative aw Judgel Sidnc J I Barban iead It rltc Pll'lk,ir ;merelN forbidding the union lo enlfrce the rule wilthoit fitt iioiiI.r11L theemploers and. on their request. hargainig a;Ihol Ihc productl-il-lllitlitollnn;atter Judge Barhan relied o1l the Reiedl rportion of tle B oa'ds I )e]-sion, and on the Board's Order. I r reasots i dliated iII thle texte l I.ilieBarban's reading if U W'e .gcat Pitin,,l,, I .ould sustlill tie c lllpt.lilt hlicclltO the extent it depends oin Ihe cxclusionatr , tle Ilovs exl IhiIen-MllihebF'anning's 4'ePtye Painingr dislent did rnotl so interpret the ialt ill opll-ion (186 Nl RB at 969 970)): ind I alim lolt cler that the 1til; d'l R, ill,'Telcphl. decisin did either t(see 194 NRB at 873). Botlh Ile C( 'ot ltol.l-tv and the ('Court dissent in H iiLrre Painting a;,oided the problemtlc e hle hreading the Bilard's decislot is intlling uniltler;l il dhinee III Ct lliIlterms. a reading disa;lviwed b thie Board i RlhliIt .l./ihlra I)uring periods hecn n clntirct I is effect. the NAI(' uould he liceto enforce its eclu.lionalr.rule either fter thie Postal rsice hd ili(ulnitlice) failed to seek hargalini llg abihotl 2(4(h) dclil , or ftle tile partic s hidreached ;ln impasse as to the Illliter As a pl;rcticl llitlt these I soiildlikel' he inni:ll exceptillonsview of Westgate Painting, I conclude that the Union didnot violate the Act by excluding employees from member-ship while they were working as temporary supervisors.However. I do accept the reasoning of the GeneralCounsel and the Postal Service with respect to the exclu-sion of temporary supervisors from the NALC health bene-fits plan. NALC concedes--indeed, urges-that a union'srights with respect to deprivation of benefits enjoy lowerstatutory status than its rights with respect to deprivationof membership. It is true that the collective-bargainingagreement does not obligate NALC to maintain such aplan." However, the threat of exclusion from the plan hadthe natural tendency to deter letter carriers from accepting204(b) details, and there is affirmative evidence that someletter carriers in fact refused 204(b) details for this reason.To be sure, employees who are deprived of coverage underthe NALC benefits plan can obtain continued and unbro-ken coverage under a number of other health benefitsplans: and these other plans, because they compete witheach other and with the NALC plan to attract Federalemployees including letter carriers, provide comparablebenefits at comparable cost. Moreover, a number ofNALC members do not participate in the NALC healthbenefits plan. However, the costs and benefits of the otherplans are not identical to those of the NALC plan; and, ofcourse, particular variations in these matters may be ofconsiderable importance to particular employees with indi-vidual economic or health problems. Furthermore, an em-ployee who has been satisfied with the NALC health bene-fits plan might regard as inferior a plan identical or evensuperior on paper but administered by different personswho might prove less efficient, less scrupulous, or less sen-sitive to the beneficiaries' needs.t Nor does the instantcase present a situation where only union members are eli-gible to participate in the NALC health benefits plan.Rather, the 1976 convention added to the NALC constitu-tion a provision (article XXII) for a "health plan type ofmembership which shall include any employee of theUnited States government and of the District of Columbiagovernment, except an employee of the United StatesPostal Service, and such a retired employee who was ahealth plan member at the time of retirement." Health planmembers under this article are not entitled to a voice orvote in union affairs, to hold office or attend meetings, orto receive any union services other than the services pro-vided by the health benefit plan. I perceive no statutoryNALC interest which would be impaired by extending thisprovision to letter carriers who have lost their regular mem-bership for voluntarily accepting temporary supervisoryjobs. I need not and do not determine whether aunion's privilege to exclude temporary supervisors fromregular membership notwithstanding Section 8(b)( )(A),-Il C PI"ISCl Sr Cl ce is coilratI; il ilOblgted Io pit a portion of thecost o tile h eilth iisllraiilce riogr:ili. if mn. selected h\ the tletter carrierI" I I exlltlple. tile Mai 1977 P',,a/l Ri coali repor t of the NA I.( hei;lthetmifit4 s lrCLtor ,iitd disItalt director stitts. 1l1(r lla (eTlplilas. in origl-l] ()tt mI 1 ~111t'1 1 uI l ,11 O llS th, ;l inol e sonle out-ofJ-pocketespelsC are lur Iliimuilil iW'e feel Ilat hspital Is retter ihlte to wv il fr itsijsiN clI of $5t) tlilli oulr nmlemlhberl I le [ ;lt for uis relnihilrseIellnt uf$5 '" NATIONAL ASSOCIATION OF LETTER CARRIERS535them from participating in a benefits plan previously avail-able only to regular members.Postal Service labor relations executive William E. Hen-ry, Jr., testified that he was not aware of any position of thePostal Service that it lacked authority under the collective-bargaining agreement to insist that an individual accept a204(b) detail.9However. the NALC appears to contendthat its exclusion of temporary supervisors from its healthbenefit plan was lawful because of Henry's further testi-mony that bargaining-unit employees are not "mandated"to accept such details: that as a matter of practice, thePostal Service does not compel them to accept such details:that there is no penalty a supervisor could impose if anemployee declines or terminates such a detail: and that sofar as he knew. the Postal Service has never ordered em-ployees to accept such details if they did not wish to servethem.20The Postal Service's practice of not compelling em-ployees to serve 204(b) details would, if anything. increasethe NALC rule's effect on the identity of employees who infact serve such details. Further, while employees who faceexclusion from eligibility for the NALC health benefitsplan if they accept 204(b) details may evoke more sympa-thy if their sole alternative is employer discipline, this alter-native would, if anything, lessen the net impact of the pro-spective ineligibility on what they' eventually decide to do.CONCLUSIONS OF LAWI. The Board has jurisdiction over this matter by virtueof Section 1209 of the PRA.2. The Union is a labor organization within the meaningof the NLRA.3. The Union has at all relevant times been the exclusivebargaining representative, within the meaning of Section9(a) of the NLRA. of the unit for which it has been recog-nized and certified at the national level, which unit ex-cludes (inter alia) managerial and supervisory personneland is appropriate for collective bargaining purposes with-in the meaning of Section 9(c) of the NLRA.4. The Union has violated Section 8(b)(1)(A) and (B)and Section 8(b)(3) of the NLRA by unilaterally imposing,without giving the Postal Service notice and an opportunityto bargain, a rule which withdraws from letter carriers theoption to participate in the union health benefits insuranceplan, so long as they voluntarily work as temporary super-visors.5. The Union has not violated the NLRA by unilaterallyimposing, without giving the Postal Service notice and anopportunity to bargain, a rule which excludes letter carriersr' Morrissille, Pennsylsania. Postmaster Mtiler testified thai he did notknow whether the Postal Service has or clairlh the rithl to dicha.lrc .employec who refuses t.i accept promotioll t i almptiprarr! superl .tr! poSl-lion At the hearing, a pre.iousls olenid counsel for the Poi.ll Ser ilcedeclined to commenl ahoutll this matteiI Sirmldarls. MorrissVlle. Pennslvania. PIimialser Miller lestified thai sofar as he knew. the Potall Sers lce pohcN is "noll ti denlalld an hids tio talkea supervisor) psition'. and hat he per.iilll would Inot ;int io hi itsupersisr %hio did not want he oh I kei, ei. nchhui I)liretor , ( s-tomer Serslce. Bro5les. testified Ihat he had neer ordered an eniploce toserse as a emnptrar, supervisotr if he inill.lls declined Ito do a, A*,. o tair-ilI Manager of Dehllver and ('ollectiltn. Itlllslli tetiflied tlhl h h11,dnever rdered Insn oni he be lelllpurrar\ lpuperlOrfrom membership so long as they voluntarily work as tem-porary supervisors.THE REMIEDHaving found that the NALC has violated the NLRA incertain respects. I shall recommend that it be required tocease and desist from such conduct, and like or relatedconduct, and to take affirmative action designed to effectu-ate the policies of the NLRA.In accordance with the request of both the GeneralCounsel and the Postal Service. the NALC will be requiredto make employee-members whole for any loss of pay theymay have suffered by reason of their refusal to work astemporary supervisors because of the NALC rule whichwithdraws from letter carriers the option to participate inthe union health benefits plan so long as they voluntarilywork as temporary supervisors. See Fibreboard Paper Prod-ucts Corp. v. N.L.R.B., 379 U.S. 203. 215-217 (1964).2 Be-cause the NALC's 8(b)(I)(B) and (3) violations infringedthe rights of the Postal Service.22the NALC will also berequired (as requested by the Postal Service but not theGeneral Counsel) to make the Postal Service whole for anylosses it may have suffered by assigning overtime work topermanent supervisors because of the refusal of employee-members of the NALC to accept temporary supervisorydetails owing to the NALC's withdrawal, so long as theyvoluntarily accept and work on such details, of their optionto participate in the NALC health benefits plan. Ware-housemen's Union Local 17. International Longshoremen's &Warehousemen's Union (Los Angeles Bv-Products Co.), 182NLRB 781 (1970). enfd. 451 F.2d 1240 (9th Cir. 1971):Local 964, United Brotherhood of Carpenters and Joiners ofAmerica, A FL-CIO (Contractors & Suppliers Association ofRockl/and Countv, New York, Inc.), 181 NLRB 948 (1970),enfd. 447 F.2d 643 (2d Cir. 1971); Local 456. InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (J. R. Stevenson Corp.). 212 NLRB 968(1974). Payments due under this Order shall be made withinterest as prescribed in Florida Steel Corporation, 231NLRB 651 (1972).23 The NALC will also be required topost an appropriate notice. and to publish it in the NALCmagazine (the Postal Record) and in an NALC bulletin.Because such bulletins are customarily posted on bulletinboards in the respective local post offices, and becausethere are thousands of such post offices, Respondent willnot be required to sign enough copies of the notice to ena-ble the Post Office to post a copy at each post office. How-ever. Respondent will be required to sign four copies forC f Sti1uu(tusti t U Hi orcri. tDrtier itlid Hiperi. Loca1 42', nier-ilttu,,~l Hniiilh.r/ti ,ii if 7,T tlii t¢,''. hol/lcurs. [4 irtltt wu.ztnlten n tid t/lpcrt if4iwui.ii tl:d,ud/ 1) Si/ltant ( ., /I .223 N RB 1342 (197f). enid 95I RRM 2985 (9th( r 1977) he Board there refused to issue a ilake-holeorder II fIalsor if unlit epllpheee Jagainst .a unton which had unla.wfull,re uidl.lted ;11d refused to *Ign a hbarg.nltlltg agreernenl loeer. helatisethe lliIIl iis (ordered. on reque,. ito sign the conllrlacl Ilth is rtlgilleffecils dlate. iIt ould .appear hil there. unlike here, the emrnploees uouldhk el. rece vc frlil the eplo\er .an! increased benefits .lled for herein-I l Biuuihiu I it,1'tiittitl('i , lid 4I/iit t, A /)nitl ii x I l i ,, Ni 7( ,/l.41.wi -dt (o ii l,. i lult tl l lt tl / l l,,l T lt / 1ot I if ,tll,t ( iIll/[i ,I .l i lehiu/l, -utl ,ieiii I/ p ,, ,I , 4 r-I -(.,ii (,1, f R.i al, /I A tI , H/t l Itt hr (mditil-toini1s. 18l `1 RB 130 (1970.) enifd 459 i d 6(94 (91h (ir 19721Se.' enierillc s /I I[t/ t, lt u Ilcutriint ( ,, 138 NR B 716 (1/C) 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe use of the Postal Service, in the event it wishes to postsuch documents or copies thereof on its own bulletinboards.The Union's request for costs and attorneys' fees is de-nied on the ground that part of the complaint has beensustained and the rest presents substantial issues. I neednot and do not decide whether I would have power to grantsuch a request by a respondent named in a complaintwhich is patently frivolous in whole or in part.[Recommended Order omitted from publication.]